Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 15, 21-34, and 37-39, as well as the Species of “cocoamidopropyl betaine” zwitterionic surfactant and “isopropanol” alcohol in the reply filed on 27 August 2021 is acknowledged.
Claims 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Applicant should note that these would appear to raise Double Patenting issues over U.S. Patent No. 10,889,752.  Accordingly, these should simply be canceled.

Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 21-28, 31-34, and 37-39 are rejected under 35 U.S.C. 103 as obvious over Kisenwether (8,841,235) in view of Dahanayake (5,686,024).
Regarding independent claim 15, Kisenwether discloses A mixture (abstract “A pesticide composition”) comprising a zwitterionic surfactant (abstract “one or more surfactants, wherein the surfactant component typically comprises: (i) one or more betaine surfactants, […] (iii) one or more amine oxide surfactants”; these are both zwitterionic), an omega-3-acid ethyl ester (abstract “one or more fatty acid (C1-C3) esters” such as Col. 5, line 49-Col. 6, line 23 “one or more of […] ethyl […] all cis-5,8,11,14,17-eicosapentaenoate […] ethyl […] all cis-4,7,10,13,16,19-docosahexaenoate”; these are omega-3-acid ethyl esters), and aqueous salt solution (e.g., Col. 22, lines 24-29 “Suitable aqueous diluents comprise water and may optionally further comprise one or more water miscible organic liquids, such as, for example, alcohols, for example, methanol, ethanol, or propanol” and Col. 25, line 65 “aqueous solution of KOH”; KOH is a salt), in which the omega-3-acid ethyl ester comprises eicosapentaenoic acid ethyl ester and docosahexaenoic acid ethyl ester (Col. 5, line 49-Col. 6, line 23 “ethyl […] all cis-5,8,11,14,17-eicosapentaenoate” = EPA ethyl ester and “ethyl […] all cis-4,7,10,13,16,19-docosahexaenoate” = DHA ethyl ester).
However, Kisenwether fails to disclose a “foaming” mixture.
Nevertheless, foaming mixtures for pesticidal compositions appear to be well-known and ordinary.  For example, Dahanayake teaches “a foaming agent” (abstract) wherein “These products are particularly useful for […] pesticide application foams” (Col. 6, lines 65-66). 
foaming mixture,” in order to provide the pesticide composition in an ordinary application form. 
Regarding claims 21 and 22, Kisenwether discloses “Suitable amine oxides include, for example, behenamine oxide (N,N-dimethyl-1-docosanamine-N-oxide), cocamidopropylamine oxide (N-[3-(dimethylamino)propyl]coco amides-N-oxide), coco-morpholine oxide (morphaline, 4-coco alkyl derivs, 4-oxides), decylamine oxide (N,N-dimethyl-1-decylamine-N-oxide), decyltetradecylamine oxide, diaminopyrimidine oxide, dihydroxyethyl C8-C10)alkoxypropylamine oxide, dihydroxyethyl (C9-C11)alkoxypropylamine oxide, dihydroxyethyl (C12-C15)alkoxypropylamine oxide, dihydroxyethyl cocamine oxide (N,N-bis(2-hydroxyethyl) cocamine oxide), dihydroxyethyl lauramine oxide (N,N-bis(2-hydroxyethyl) lauramine oxide), dihydroxyethyl stearamine oxide (N,N-bis(2-hydroxyethyl) stearamine oxide), dihydroxyethyl tallowamine oxide (N,N-bis(2-hydroxyethyl) tallowamine oxide), hydrogenated palm kernel amine oxide, hydrogentated tallowamine oxide, hydroxyethyl hydroxypropyl (C12-C15) alkoxypropylamine oxide, isostearamidopropylamine oxide (N-[3-(dimethylamino)propyl]isooctadecanamide-N-oxide), isostearamidopropyl morpholine oxide (N-[3-(4-morpholinyl)propyl]isooctadecanamide-N-oxide), lauramidopropylamine oxide (N-[3-(dimethylamino)propyl]dodecanamide-N-oxide), lauramine oxide (N,N-dimethyl-1-dodecanamine-N-oxide), methyl morpholine oxide, myristamidopropylamine oxide (N-[3-(dimethylamino)propyl]tetradecanamide-N-oxide), myristamine oxide (N,N-dimethyl-1-tetradecanamine-N-oxide), myristyl/cetyl amine oxide (N,N-dimethyl-1-myristamine/cetylamine-N-oxide), oleamidopropylamine oxide (N-[3-(dimethylamino)propyl]-9-octadecenamide-N-oxide), oleamine oxide (N,N-dimethyl-9-octadecen-1-Amine-N-oxide), olivamidopropylamine oxide, palmitamidopropylamine oxide, palmitamine oxide, PEG-3 lauramine oxide, potassium dihydroxyethyl cocamine oxide phosphate, potassium trisphosphonomethylamine oxide, sesamidopropylamine oxide, (C12-C14
(claim 21) wherein the zwitterionic surfactant comprises a zwitterionic alkyl amine; and further
(claim 22) wherein the zwitterionic alkyl amine is selected from lauramine oxide, cocamine oxide, cocamidopropyl betaine, myristamine oxide, or combinations thereof.
Although not required to render this claim obvious, Kisenwether also discloses “cocoamidopropyl dimethyl betaine” and other betaines (Col. 22, lines 4-8), and Dahanayake teaches cocoamidopropyl betaine as a common betaine (Col. 6, line 42).
Regarding claim 23, Kisenwether discloses, e.g., “the concentrated pesticide composition of the present invention is a concentrated herbicide composition that exhibits good stability and handling properties, including low viscosity, and is intended to be diluted with an aqueous diluent prior to application to a target plant and/or the environment of the target plant. Suitable aqueous diluents comprise water and may optionally further comprise one or more water miscible organic liquids, such as, for example, alcohols, for example, methanol, ethanol, or propanol” (Col. 22, lines 21-29).  
Accordingly, although silent to the concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include wherein the zwitterionic surfactant comprises from 15 wt.% to 40 wt.% of the zwitterionic alkyl amine, based on the total weight of the zwitterionic surfactant, e.g. depending on how much diluent is considered part of the zwitterionic surfactant, in order to provide aqueous diluents to dilute the pesticide composition prior to application.  
Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 24, Kisenwether discloses wherein the zwitterionic surfactant comprises an alcohol (Col. 22, lines 24-29 “Suitable aqueous diluents comprise water and may optionally further comprise one or more water miscible organic liquids, such as, for example, alcohols, for example, methanol, ethanol, or propanol
Regarding claim 25, Kisenwether discloses “Suitable aqueous diluents comprise water and may optionally further comprise one or more water miscible organic liquids, such as, for example, alcohols, for example, methanol, ethanol, or propanol” (Col. 22, lines 24-29).
However, Kisenwether fails to specify isopropanol.
Nevertheless, isopropanol appears to be within the generic contemplation of alcohols disclosed by Kisenwether.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include wherein the alcohol comprises isopropanol, in order to provide alcohols as a water miscible organic liquid diluent.
Regarding claim 26, Kisenwether discloses, e.g., “the concentrated pesticide composition of the present invention is a concentrated herbicide composition that exhibits good stability and handling properties, including low viscosity, and is intended to be diluted with an aqueous diluent prior to application to a target plant and/or the environment of the target plant. Suitable aqueous diluents comprise water and may optionally further comprise one or more water miscible organic liquids, such as, for example, alcohols, for example, methanol, ethanol, or propanol” (Col. 22, lines 21-29).  
Accordingly, although silent to the concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include wherein the zwitterionic surfactant comprises from 10 wt.% to 30 wt.% of the alcohol, based on the total weight of the zwitterionic surfactant, e.g. depending on how much alcohol is considered part of the zwitterionic surfactant, in order to provide aqueous diluents to dilute the pesticide composition prior to application.  
Regarding claims 27 and 28, Kisenwether discloses “one or more fatty acid (C1-C3) esters” (abstract) such as “one or more of […] ethyl […] all cis-5,8,11,14,17-eicosapentaenoate […] ethyl […] all cis-4,7,10,13,16,19-docosahexaenoate” (Col. 5, line 49-Col. 6, line 23). 
However, Kisenwether fails to disclose providing a mixture with >50 wt% EPA ethyl ester.
Nevertheless, this appears within the general contemplation of “one or more” of EPA ethyl ester and DHA ethyl ester.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include:
(claim 27) wherein the omega-3-acid ethyl ester comprises greater than 50 wt.% eicosapentaenoic acid ethyl ester, based on the total weight of the omega-3-acid ethyl ester; and/or
(claim 28) wherein the omega-3-acid ethyl ester comprises greater than 50 wt.% eicosapentaenoic acid ethyl ester, based on the total weight of the omega-3-acid ethyl ester, with the balance of the omega-3-acid ethyl comprising docosahexaenoic acid ethyl ester,
in order to provide fatty acid ethyl esters as in Kisenwether, especially if EPA ethyl ester and DHA ethyl ester happen to readily available at the time.
Regarding claims 31-33, Kisenwether discloses “(2) mixing the adjuvant composition with one or more pesticide compounds and, optionally, water, to provide a pesticide composition that comprises, based on 100 pbw of the pesticide composition: 
(a) from about 15 pbw, more typically from about 30 pbw, and even more typically from about 40 pbw, to about 65 pbw, more typically to about 60 pbw, and even more typically to about 55 pbw, of the one or more pesticide compounds, 
(b) from greater than 0 pbw, more typically from about 0.001 pbw and even more typically from about 0.005 pbw, to about 10 pbw, more typically to about 8 pbw, and even more typically to about 6 pbw, of the one or more fatty acid (C1-C3) esters, and 
(c) from greater than 0 pbw, more typically from about 0.5 pbw and even more typically from about 1 pbw, to about 20 pbw, more typically to about 10 pbw, and even more typically to about 8 pbw of the one or more surfactants” (Col. 21, line 62-Col. 22, line 12).
Assuming for simplicity the (a) pesticide compounds portion includes the water and propanol diluents, this discloses 0.001-10 wt% fatty acid ethyl ester and 0-20 wt% surfactant, with the balance being the pesticide/water/propanol (i.e., 70-99 wt%).  Accordingly, although silent to the exact ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include:
(claim 31) wherein the foaming mixture comprises from 0.5 wt.% to 10 wt.% of the zwitterionic surfactant, based on the total weight of the foaming mixture
(claim 32) wherein the foaming mixture comprises from 5.0 wt.% to 15 wt.% of the omega-3-acid ethyl ester, based on the total weight of the foaming mixture; and/or
(claim 33) wherein the foaming mixture comprises from 75 wt.% to 95 wt.% of the aqueous salt solution, based on the total weight of the foaming mixture, 
in order to provide suitable amounts of each component within the general conditions disclosed by Kisenwether.
Regarding claim 34, Kisenwether discloses a pesticide composition (abstract) including “pH adjusting agents” (Col. 23, line 53).
However, Kisen fails to specify the pH of the composition.
Nevertheless, pesticides are ordinarily around neutral (pH 7), in order to avoid negative interactions with the pesticide compound and any plant matter.  Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include a neutral pH, e.g. wherein the foaming mixture has a pH ranging from 6.0 to 9.5, in order to avoid negative interactions with the pesticide compound and any plant matter.
Regarding claim 37, Kisenwether discloses A mixture (abstract “A pesticide composition”), comprising: 
a zwitterionic surfactant (abstract “one or more surfactants, wherein the surfactant component typically comprises: (i) one or more betaine surfactants, […] (iii) one or more amine oxide surfactants”; these are both zwitterionic); 
an omega-3-acid ethyl ester (abstract “one or more fatty acid (C1-C3) esters” such as Col. 5, line 49-Col. 6, line 23 “one or more of […] ethyl […] all cis-5,8,11,14,17-eicosapentaenoate […] ethyl […] all cis-4,7,10,13,16,19-docosahexaenoate”; these are omega-3-acid ethyl esters); and 
an aqueous salt solution (e.g., Col. 22, lines 24-29 “Suitable aqueous diluents comprise water and may optionally further comprise one or more water miscible organic liquids, such as, for example, alcohols, for example, methanol, ethanol, or propanol” and Col. 25, line 65 “aqueous solution of KOH”; KOH is a salt); 
wherein the omega-3-acid ethyl ester comprises eicosapentaenoic acid ethyl ester and docosahexaenoic acid ethyl ester (Col. 5, line 49-Col. 6, line 23 “ethyl […] all cis-5,8,11,14,17-.
First, regarding the concentrations, Kisenwether discloses “(2) mixing the adjuvant composition with one or more pesticide compounds and, optionally, water, to provide a pesticide composition that comprises, based on 100 pbw of the pesticide composition: 
(a) from about 15 pbw, more typically from about 30 pbw, and even more typically from about 40 pbw, to about 65 pbw, more typically to about 60 pbw, and even more typically to about 55 pbw, of the one or more pesticide compounds, 
(b) from greater than 0 pbw, more typically from about 0.001 pbw and even more typically from about 0.005 pbw, to about 10 pbw, more typically to about 8 pbw, and even more typically to about 6 pbw, of the one or more fatty acid (C1-C3) esters, and 
(c) from greater than 0 pbw, more typically from about 0.5 pbw and even more typically from about 1 pbw, to about 20 pbw, more typically to about 10 pbw, and even more typically to about 8 pbw of the one or more surfactants” (Col. 21, line 62-Col. 22, line 12).
Assuming for simplicity the (a) pesticide compounds portion includes the water and propanol diluents, this discloses 0.001-10 wt% fatty acid ethyl ester and 0-20 wt% surfactant, with the balance being the pesticide/water/propanol (i.e., 70-99 wt%).  Accordingly, although silent to the exact ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include:
from 0.5 wt.% to 10 wt.% of a zwitterionic surfactant, based on the total weight of the foaming mixture; 
from 5.0 wt.% to 15 wt.% of an omega-3-acid ethyl ester, based on the total weight of the foaming mixture; and 
from 75 wt.% to 95 wt.% of an aqueous salt solution, based on the total weight of the foaming mixture; 
in order to provide suitable amounts of each component within the general conditions disclosed by Kisenwether.
Second, Kisenwether fails to disclose a “foaming” mixture.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include “A foaming mixture,” in order to provide the pesticide composition in an ordinary application form. 
Regarding claim 38, Kisenwether discloses, e.g., “the concentrated pesticide composition of the present invention is a concentrated herbicide composition that exhibits good stability and handling properties, including low viscosity, and is intended to be diluted with an aqueous diluent prior to application to a target plant and/or the environment of the target plant. Suitable aqueous diluents comprise water and may optionally further comprise one or more water miscible organic liquids, such as, for example, alcohols, for example, methanol, ethanol, or propanol” (Col. 22, lines 21-29).  
Accordingly, although silent to the concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include wherein the zwitterionic surfactant comprises: from 15 wt.% to 40 wt.% of a zwitterionic alkyl amine, based on the total weight of the zwitterionic surfactant zwitterionic alkyl amine; and from 10 wt.% to 30 wt.% of an alcohol, based on the total weight of the zwitterionic surfactant zwitterionic alkyl amine, e.g. depending on how much alcohol is considered part of the zwitterionic surfactant, in order to provide aqueous diluents to dilute the pesticide composition prior to application.  
Regarding claim 39, Kisenwether discloses “Suitable aqueous diluents comprise water and may optionally further comprise one or more water miscible organic liquids, such as, for example, alcohols, for example, methanol, ethanol, or propanol” (Col. 22, lines 24-29).
However, Kisenwether fails to specify isopropanol.
Nevertheless, isopropanol appears to be within the generic contemplation of alcohols disclosed by Kisenwether.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kisenwether to include wherein the alcohol comprises isopropanol, in order to provide alcohols as a water miscible organic liquid diluent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Wu (2010/0236137) (cited by Applicant) discloses a mixture of EPA ethyl ester and DHA ethyl ester ([0122]).  However, this reference fails to provide this as a foaming mixture with aqueous salt solution.
The reference to Brito De La Fuente (2016/0346242) (cited by Applicant) discloses a composition comprising mixtures of EPA ethyl ester and DHA ethyl ester (abstract) with aqueous salt solution ([0088]).  This reference also discloses including an amphoteric/zwitterionic surfactant ([0049]) and an alcohol co-surfactant ([0062]).  However, this composition is for parenteral administration, and does not appear to be capable of foaming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674